Per Curiam.

Respondent was admitted to practice February 16, 1948, in the Appellate Division of the Supreme Court, First Department. Since that time he has apparently engaged in the practice of law, and at some time prior to 1956 was a licensed insurance broker. However, such license expired in 1956 and was not renewed. Thereafter, and in 1959, he was contacted by one De Luca and undertook as an insurance broker to obtain automobile insurance coverage for him. He accepted certain moneys from De Luca to pay the insurance premiums, which he failed to do and converted the money to his own use. De Luca was subsequently involved in an accident for which he is presently being sued. On or about December 21, 1956 respondent received certain moneys from one Peter Quartararo to pay an insurance premium. This he failed to do and converted the money to his own use. As a result of the instances cited a complaint was lodged in the District Attorney’s office and a multiple-count indictment was returned against respondent. Thereafter respondent pleaded"guilty to the charge of acting as an insurance broker without a license, a misdemeanor. Charges were preferred by the petitioner against respondent based on the three charges of professional misconduct based on the occurrences heretofore cited. The charges were sustained by the evidence and the exhibits, and there are no extenuating circumstances. Accordingly, respondent should be disbarred.
Boteiw, P. J., Breitel, Valehte, Stevexs and iSteuer, JJ., concur.
Respondent disbarred.